EXHIBIT 10.15 OPERATING AGREEMENT OF IDS PATENT HOLDING, LLC This Operating Agreement (“Agreement”), effective this 2nd day of April, 2008, is among IDS Patent Holding, LLC, a New York limited liability company (the “Company”), and the Members of the Company set forth on Schedule2.3. SECTION 1 DEFINITIONS Unless defined elsewhere in this Agreement, capitalized terms used in this Agreement will have the meanings ascribed to them in the attached Appendix A. SECTION 2 COMPANY 2.1 Organization.The Company was organized as a New York limited liability company pursuant to the Act on March 6, 2008. 2.2 Name of the Company.The name of the Company heretofore formed is IDS Patent Holding, LLC.The Company may do business under that name and under any other name or names which the Managing Member selects.If the Company does business under a name other than that set forth in its Articles of Organization, then the Company shall file a certificate with the Department of State of the State of New York as required by the Act. 2.3 Company Information.Schedule 2.3 sets forth the following Company information: (a) the name of each Member; (b) the number of Units owned by each Member; (c) each Member’s contribution to the Company, together with the date and value of the contribution; (d) the value of each Member’s capital account; (e) the address or other contact information of the Company and each Member; (f) the Tax Matters Member of the Company; and (g) the name of each officer of the Company, if any. 1 -
